Exhibit 10.3

EVOKE PHARMA, INC.

Non-Employee DIRECTOR COMPENSATION POLICY

 

(As Amended and Restated Effective February 28, 2020)

 

Non-employee members of the board of directors (the “Board”) of Evoke Pharma,
Inc. (the “Company”) shall be eligible to receive cash and equity compensation
commencing on the Effective Date, as set forth in this Non-Employee Director
Compensation Policy (this “Policy”). The cash and equity compensation described
in this Policy shall be paid or be made, as applicable, automatically and
without further action of the Board, to each member of the Board who is not an
employee of the Company or any parent or subsidiary of the Company (each, a
“Non-Employee Director”) who may be eligible to receive such cash or equity
compensation, unless such Non-Employee Director declines the receipt of such
cash or equity compensation by written notice to the Company. This Policy shall
remain in effect until it is revised or rescinded by further action of the
Board. The terms and conditions of this Policy shall supersede any prior cash or
equity compensation arrangements between the Company and its Non-Employee
Directors.  This amended and restated Policy will be effective as of February
28, 2020 (the “Effective Date”).

1.Cash Compensation.

(a)Annual Retainers. Each Non-Employee Director shall be eligible to receive an
annual retainer of $40,000 for service on the Board. In addition, a Non-Employee
Director shall receive the following additional annual retainers, as applicable:

(i)Chairperson of the Board. A Non-Employee Director serving as Chairperson of
the Board shall receive an additional annual retainer of $20,000 for such
service.

(ii)Chairperson of the Audit Committee. A Non-Employee Director serving as
Chairperson of the Audit Committee shall receive an additional annual retainer
of $10,000 for such service.

(iii) Member of the Audit Committee. A Non-Employee Director serving as a member
of the Audit Committee (other than the Chairperson) shall receive an additional
annual retainer of $3,750 for such service.

(iv)Chairperson of the Compensation Committee. A Non-Employee Director serving
as Chairperson of the Compensation Committee shall receive an additional annual
retainer of $5,000 for such service.

(v) Member of the Compensation Committee. A Non-Employee Director serving as a
member of the Compensation Committee (other than the Chairperson) shall receive
an additional annual retainer of $2,500 for such service.

(vi) Chairperson of the Nominating and Corporate Governance Committee. A
Non-Employee Director serving as Chairperson of the Nominating and Corporate
Governance Committee shall receive an additional annual retainer of $3,500 for
such service.

(vii) Member of the Nominating and Corporate Governance Committee. A
Non-Employee Director serving as a member of the Nominating and Corporate
Governance Committee (other than the Chairperson) shall receive an additional
annual retainer of $1,750 for such service.

 

 

US-DOCS\115511902.2

--------------------------------------------------------------------------------

 

(b)Payment of Retainers. The annual retainers described in Section 1(a) shall be
earned on a quarterly basis based on a calendar quarter and shall be paid by the
Company in arrears not later than the fifth business day following the end of
each calendar quarter. In the event a Non-Employee Director does not serve as a
Non-Employee Director, or in the applicable positions described in Section 1(a),
for an entire calendar quarter, the retainer paid to such Non-Employee Director
shall be prorated for the portion of such calendar quarter actually served as a
Non-Employee Director, or in such positions, as applicable.

2.Equity Compensation. Non-Employee Directors shall be granted the equity awards
described below. The awards described below shall be granted under and shall be
subject to the terms and provisions of the 2013 Equity Incentive Award Plan (the
“Equity Plan”) and shall be granted subject to the execution and delivery of
award agreements, including attached exhibits, in substantially the same forms
previously approved by the Board, setting forth the vesting schedule applicable
to such awards and such other terms as may be required by the Equity Plan. All
applicable terms of the Equity Plan apply to this Policy as if fully set forth
herein, and all grants of awards hereunder are subject in all respects to the
terms of the Equity Plan.  For the avoidance of doubt, the share numbers in this
Section 2 shall be subject to adjustment as provided in the Equity Plan.

(a)Initial Awards. A person who is initially elected or appointed to the Board
following the Effective Date, and who is a Non-Employee Director at the time of
such initial election or appointment, shall be eligible to receive a stock
option to purchase 18,000 shares of the Company’s common stock on the date of
such initial election or appointment. The awards described in this Section 2(a)
shall be referred to as “Initial Awards.” No Non-Employee Director shall be
granted more than one Initial Award.

(b)Subsequent Awards.

 

(i)A Non-Employee Director who is (A) serving on the Board as of the date of any
annual meeting of the Company’s stockholders after the Effective Date and (B)
will continue to serve as a Non-Employee Director immediately following such
annual meeting, shall be automatically granted an option to purchase 50,000
shares of the Company’s common stock on the date of each such annual meeting.

 

(ii)A Non-Employee Director who is (A) serving on the Board as of the date of
any annual meeting of the Company’s stockholders after the Effective Date and
(B) will serve as Chairman of the Board immediately following such annual
meeting, shall be automatically granted an additional option to purchase 10,000
shares of the Company’s common stock on the date of each such annual meeting.

 

(iii)A Non-Employee Director who is (A) serving on the Board as of the date of
any annual meeting of the Company’s stockholders after the Effective Date and
(B) will serve as Chairperson of the Audit Committee immediately following such
annual meeting, shall be automatically granted an additional option to purchase
8,000 shares of the Company’s common stock on the date of each such annual
meeting.

 

(iv)A Non-Employee Director who is (A) serving on the Board as of the date of
any annual meeting of the Company’s stockholders after the Effective Date and
(B) will serve as Chairperson of the Compensation Committee immediately
following such annual meeting, shall be automatically granted an additional
option to purchase 7,500 shares of the Company’s common stock on the date of
each such annual meeting.

 

 

 

US-DOCS\115511902.2

--------------------------------------------------------------------------------

 

(v)A Non-Employee Director who is (A) serving on the Board as of the date of any
annual meeting of the Company’s stockholders after the Effective Date and (B)
will serve as Chairperson of the Nominating and Corporate Governance Committee
immediately following such annual meeting, shall be automatically granted an
additional option to purchase 4,000 shares of the Company’s common stock on the
date of each such annual meeting.

 

(vi)A Non-Employee Director who is (A) serving on the Board as of the date of
any annual meeting of the Company’s stockholders after the Effective Date and
(B) will serve as a member of the Audit Committee immediately following such
annual meeting, shall be automatically granted an additional option to purchase
4,000 shares of the Company’s common stock on the date of each such annual
meeting.

 

(vii)A Non-Employee Director who is (A) serving on the Board as of the date of
any annual meeting of the Company’s stockholders after the Effective Date and
(B) will serve as a member of the Compensation Committee immediately following
such annual meeting, shall be automatically granted an additional option to
purchase 3,750 shares of the Company’s common stock on the date of each such
annual meeting.

 

(viii)A Non-Employee Director who is (A) serving on the Board as of the date of
any annual meeting of the Company’s stockholders after the Effective Date and
(B) will serve as a member of the Nominating and Corporate Governance Committee
immediately following such annual meeting, shall be automatically granted an
additional option to purchase 2,000 shares of the Company’s common stock on the
date of each such annual meeting.

 

The awards described in this Section 2(b) shall be referred to as “Subsequent
Awards.” For the avoidance of doubt, a Non-Employee Director elected for the
first time to the Board at an annual meeting of the Company’s stockholders shall
only receive an Initial Award in connection with such election, and shall not
receive any Subsequent Award on the date of such meeting as well.

 

(c)Termination of Employment of Employee Directors. Members of the Board who are
employees of the Company or any parent or subsidiary of the Company who
subsequently terminate their employment with the Company and any parent or
subsidiary of the Company and remain on the Board will not receive an Initial
Award pursuant to Section 2(a) above, but to the extent that they are otherwise
eligible, will be eligible to receive, after termination from employment with
the Company and any parent or subsidiary of the Company, Subsequent Awards as
described in Section 2(b) above.

(d)Terms of Awards Granted to Non-Employee Directors.

(i) Purchase Price. The per share exercise price of each option granted to a
Non-Employee Director shall equal 100% of the Fair Market Value (as defined in
the Equity Plan) of a share of common stock on the date the option is granted.

(ii)Vesting. Each Initial Award shall vest and become exercisable in three equal
annual installments over the three year period following the date of grant,
subject to the Non-Employee Director continuing in service on the Board through
each such vesting date. Each Subsequent Award shall vest and/or become
exercisable on the one-year anniversary of the date of grant, subject to the
Non-Employee Director continuing in service on the Board through each such
vesting date. All of a Non-Employee Director’s Initial Awards and Subsequent
Awards shall vest in full upon the occurrence of a Change in Control (as defined
in the Equity Plan).

 

 

US-DOCS\115511902.2

--------------------------------------------------------------------------------

 

(iii)Term. The term of each stock option granted to a Non-Employee Director
shall be ten years from the date the option is granted. Upon a Non-Employee
Director’s termination of membership on the Board for any reason, his or her
stock options granted under this Policy shall remain exercisable for twelve
months following his or her termination of membership on the Board (or such
longer period as the Board may determine in its discretion on or after the date
of grant of such stock options).  

 

 

US-DOCS\115511902.2